Order entered in the Supreme Court, New York County, on September 30, 1975 denying cross motions for summary judgment unanimously affirmed, without costs or disbursements. We agree with Special Term that there are issues of fact which must await trial resolution, among them, the validity of the agreement purporting to give the German court jurisdiction over the defendant. Additionally, there is a triable issue whether plaintiff breached the terms of the stipulation of July 19, 1973, whereby it agreed to take no action in the German court until the resolution of its motion to discontinue a New York action then pending between the parties. Defendant claims that, contrary to that stipulation, the plaintiff entered judgment against it by default in the German court on May 28, 1974 while plaintiffs motion to discontinue was still pending and undetermined. On this record neither party has shown entitlement to summary judgment and therefore we affirm. Concur—Kupferman, J. P., Lupiano, Silverman, Lane and Nunez, JJ.